Citation Nr: 1129452	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic headaches.

3.  Entitlement to service connection for a nose/sinus condition (also claimed as respiratory problems and residuals of a broken nose).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to February 1957.

These matters came before the Board of Veterans' Appeals (Board) initially on appeal of a February 2006 rating decision in which the RO denied the above claims.  In January 2007, the Veteran perfected his appeal with regard to all three claims.

This case was previously remanded by the Board in September 2008, April 2010, and May 2011 for further notice and development.  The case now is before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board received a copy of a January/February 2006 VA medical record showing that the Veteran was scheduled for an audiological examination due to his assertion of longstanding, slowly progressive hearing loss, but he failed to report for examination.  As this evidence was unaccompanied by a waiver of RO consideration and is redundant and unfavorable to the Veteran, it will not be considered.  See 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

The medical evidence does not establish that the Veteran has bilateral hearing loss, headaches, or a nose/sinus/respiratory disorder, that is related to any incident or event that occurred in service, to include as a residual of a concussion or a broken nose.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.655 (2010).

2.  The criteria for service connection for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2010).

3.  The criteria for service connection for a nose/sinus condition (also claimed as respiratory problems and residuals of a broken nose) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, letters dated in November 2005, August 2010, and April and May of 2011 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and how a disability rating and an effective date is established consistent with the holdings in Pelegrini and Dingess.  After the Veteran and his representative were afforded opportunity to respond to the notice identified above, the supplemental statements of the case (SSOCs) issued in February 2010, February 2011, May 2011, and June 2011 reflect readjudication of the service-connection claims on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

A review of the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's DD Form 214, available VA medical records, and various written statements provided by the Veteran or by his representative, on his behalf.  

In compliance with the Board's September 2008 remand, VA contacted the National Personnel Records Center (NPRC) and the United States Air Force Military Personnel Center (AFPC) in an effort to obtain the Veteran's service medical and personnel records as well as all of his inpatient medical records from the 701st Hospital Wing in Wiesbaden, Germany.  In November 2008, the NPRC provided the Veteran's DD Form 214 and indicated that the rest of the Veteran's records were destroyed in the 1973 fire.  In a May 2009 letter, the AFPC indicated it could not process VA's request for the Veteran's service medical records because the requested records were not maintained at the AFPC.

In compliance with the Board's April 2010 remand, VA attempted to obtain the Veteran's treatment records from the West Haven VA Medical Center (VAMC) dated from 1983 onward.  In May 2010, VA treatment records from the West Haven VAMC covering the period from May 2005 to October 2007 were received and associated with the record.  [Parenthetically, the Board notes that the May 24, 2005 VA primary care record reflects that the Veteran was a new patient.]  In an October 2010 response, the VAMC indicated that after a thorough search of the files and archived records at the West Haven VAMC and its record storage facility at the Newington, Connecticut VAMC, none of the requested records could be located.  In response to VA's May 2010 request for morning reports for the 701st Tactical Missile Wing (USAFE) from January 1955 to March 1955 as well as for inpatient clinical records from the 701st Hospital Wing, Wiesbaden, Germany, pertaining to an injury to the Veteran's nose/sinuses and a concussion, the NPRC indicated that no search was possible based on the information furnished as the index of retired records at the NPRC did not list the requested unit.  As a result, in an August 2010 memorandum, VA concluded that the Veteran's service treatment records were unavailable and indicated that all procedures to obtain the records from the NPRC were followed.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

In compliance with the Board's last remand, in a May 2011 letter, VA advised the Veteran of alternate sources of evidence which may be used in cases where service records are missing.  The Veteran did not respond to this letter.  The Veteran has not completed authorization forms to allow VA to obtain any private treatment records, showing treatment for any of the claimed disorders, even though he reported during several VA primary care visits that he sees his private primary care doctor every three months and also has a private cardiologist and urologist.  In this regard, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Finally, to comply with the Board's May 2011 remand, VA attempted to contact the Veteran to schedule him for examinations to obtain etiological opinions with regard to the claimed disorders.  However, VA was unable to contact the Veteran by mail or telephone to schedule the examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board emphasizes that the duty to assist is not a one-way street (see Olson v. Principi, 3 Vet. App. 480, 483 (1992)), and that, on these facts, VA has no alternative but to decide the claims on the basis of medical evidence already of record.  See 38 C.F.R. § 3.655(b).  

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matters decided on appeal.

II. Analysis

Initially, as noted above, information received from the NPRC indicates that the Veteran's service treatment records are not available due to possible destruction during a fire at the NPRC, in St. Louis, Missouri, in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in O'Hare in mind.

In various statements, the Veteran maintains that he has bilateral hearing loss, posttraumatic headaches and nose/sinus condition that are related to period of active duty.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

The Veteran's DD Form 214 confirms that he served on active duty in the United States Air Force from February 1953 to January 1957 in the 701st TAC Missile Wing and that he was stationed overseas for more than two years.  His military occupational specialty (MOS) was vehicle operator.  He did not receive, nor does the Veteran allege, that he received any combat medals or served in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

A. Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

He asserts that he was exposed to jet engine and propeller noises during active duty, adding that he flew in planes quite a bit.  The Veteran currently wears hearing aids.  

Several VA treatment records reflect that the Veteran was wearing hearing aids.  However, as no audiological examination results are associated with the record, it is unclear whether he actually has been diagnosed with hearing impairment meeting the provisions of 38 C.F.R. § 3.385.  For the sake of argument, the Board will assume that he has bilateral hearing loss meeting the provisions of 38 C.F.R. § 3.385.  The Veteran is competent to testify to having been exposed to varying types and levels of noise during service.  Considering the unavailability of the Veteran's service treatment records, and giving due consideration to the places, types and circumstances of the Veteran's service, the Board accepts as credible the Veteran's contentions that he was exposed to loud noise during his active duty service as a vehicle operator in the Air Force.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Although diminished hearing is the type of observation that a claimant is competent to report, the Board does not find credible the Veteran's contentions that claimed hearing loss is related to service.  The Veteran has not indicated when his hearing problems began or claimed continuity of hearing problems nor are there lay statements addressing either of these questions.  This, coupled with the lack of any post-service audiological test results showing current bilateral hearing loss, his career as a firefighter, his repeated failure to submit evidence or to provide authorization for release of private medical records showing continuity of and treatment for hearing loss, to keep VA apprised of his whereabouts and telephone number so that he could report for VA examination, and the lack of any medical opinion linking claimed hearing loss to service, the Board concludes that the preponderance of the evidence is against service connection for bilateral hearing loss.

B.  Headaches

With respect to his claim of entitlement to service connection for posttraumatic headaches, the Veteran asserts throughout the record that he sustained a concussion during active duty when a tractor trailer truck he was a passenger in was towing a B-61 Matador Missile tipped over.  The Veteran reported that he was hospitalized as a result of this accident for four days at the 701st Hospital Wing in Wiesbaden, Germany, and since then he has had serious recurrent headaches.  In light of the fact that the Veteran's DD Form 214 shows he was as a vehicle operator, the Board finds that he is competent to attest to his accounts of driving or riding as a passenger in trucks towing missiles during active duty, as well as the fact that he may have sustained a head injury during a truck accident in service.  Considering the unavailability of the Veteran's service treatment, giving due consideration to places, types and circumstances of the Veteran's service as shown by his service record, and resolving all doubt in his favor, the Board accepts as credible the Veteran's contentions that he sustained a head injury in a truck accident while stationed in Germany.  

Although headaches are the type of symptoms that a claimant is competent to report, the Board does not find credible the Veteran's contentions regarding continuity of symptoms.  Here, VA medical records reflect that, in May 2007 prior to having an eye procedure performed, the Veteran denied a prior history of headaches or of injury, even though he had earlier claimed a head injury in service, and a review of systems was negative for any neurologic problems both prior to and ten days after the procedure.  This, coupled with his repeated failure to submit evidence or to provide authorization for release of private medical records showing continuity of complaints of and treatment for headaches, to keep VA apprised of his whereabouts and telephone number so that he could report for VA examination, and the lack of any medical opinion linking claimed headaches to service, the Board concludes that the preponderance of the evidence is against service connection for posttraumatic headaches.

C.  Nose/Sinus/Respiratory Disorder

With respect to his claim for service connection for a nose/sinus/respiratory condition, the Veteran reported that he had broken his upper nose during active duty in a fall out drill when the steel pot on his helmet liner slid forward and hit the bridge of his nose.  The Veteran also reported that his nose aches in cold weather and when wearing eye glasses, and that he has problems breathing.  Considering the unavailability of the Veteran's service treatment records, given that the places, types, and circumstances that service would require the Veteran to participate in fall out drills with the use of proper gear and equipment, including the wearing of a helmet as described by the Veteran, and resolving all doubt in his favor, the Board accepts as credible his contentions that he sustained an injury to his nose in service while wearing his military issued helmet.  

Although the Veteran is competent to report such symptomatology and that he injured his nose during active duty, the Board does not find credible his contentions regarding continuity of symptoms, except for complaints of shortness of breath (SOB) with exertion in January 2006.  Supposedly an April 2004 echocardiogram was suggestive of diastolic dysfunction for which the Veteran sees a private cardiologist for angina.  In May 2006 and later VA primary care visits, he denied SOB and his lungs were noted to be clear to auscultation.  His post-service VA treatment records are devoid of any respiratory conditions.  In early May 2007, the Veteran denied a prior medical history of asthma and chronic obstructive pulmonary disease (COPD).  Moreover, VA medical records also reflect that, in May 2007 prior to having an eye procedure performed, the Veteran denied a prior history of injury, even though he had earlier claimed a head injury in service, and a review of systems was negative for any ear, nose and throat problems.  This, coupled with his repeated failure to submit evidence or to provide authorization for release of private medical records showing continuity of complaints of and treatment for a sinus/nose/respiratory disorder, to keep VA apprised of his whereabouts and telephone number so that he could report for VA examination, and the lack of any medical opinion linking claimed sinus/nose/respiratory disorder to service, the Board concludes that the preponderance of the evidence is against service connection for a claimed sinus/nose/respiratory disorder.  This is especially so here, where there is no competent medical evidence during the appeal period of current headache and/or sinus/nose/respiratory disorders.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, the competent and probative evidence establishes that the Veteran does not have a disability characterized by headaches or a sinus/nose/ respiratory disorder, service connection is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claims for service connection for headaches or a sinus/nose/ respiratory disorder must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disabilities-have not been met.   

In this regard, the Board reiterates that, during his VA primary care visits, the Veteran consistently has reported that he sees his private primary care physician every three months.  However, he did not sign a release form for such records, and there is no evidence that he has the claimed disorders.  Without more, he simply is not competent to assert that he has current and chronic headache and sinus/nose/ respiratory disorders.  Accordingly, the lay evidence of record has little, if any, probative value.

Under these circumstances, the Board finds that the claims for service connection for bilateral hearing loss, posttraumatic headaches, and a sinus/nose/ respiratory disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for posttraumatic headaches is denied.

Entitlement to service connection for a nose/sinus condition (also claimed as respiratory problems and residuals of a broken nose) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


